Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Koshikawa et al (Oncogene, 2002, Vol. 21, pp. 2822-2828) teach that CLCP1 is highly upregulated in lung cancers in vitro and in vivo (Title).  The instant SEQ ID NO:46 is taught by the specification to be derived from DCDLB2, otherwise known in the art as CLCP1, ESDN, endothelial and smooth muscle cell-derived neuropilin-like protein and discoidin, CUB and LCCL domain containing 2 protein.  Koshikawa et al teach the amino acid sequence of CLCP1 includes the instant SEQ ID NO:46 at residues 370-378 (Figure 1A).  There are no teachings or suggestion in Koshikawa et al or any other prior art to indicate that residues 370-378 of CLCP1 represent an immunogenic epitope capable of recognition by CD8 T cells obtained from the peripheral blood of healthy HLA-A*02 individuals or the peripheral blood or tumor infiltrating lymphocytes from HLA-A*02 individuals with pancreatic, lung, kidney, melanoma, stomach, ovarain, esophageal, head and neck, urinary bladder, uterine, gallbaldder or bile duct cancers.  Thus, the instant claims are novel and unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643